Title: From George Washington to Moses Bush, 26 September 1779
From: Washington, George
To: Bush, Moses


        
          Sir
          Head Quarters West Point 26 Sepr 1779
        
        The probability of having occasion for a number of Boats of a particular construction, induces me to request you immediately to raise the sides of as many River Scows as Maj: Genl Greene Qr Mr G. shall direct. He will write you particularly on the subject. The Business requires the utmost dispatch, and is of so much public importance that it authorises me to give the order and will justify you in quitting the Business in which you are at present engaged. I am &.
      